


Exhibit 32
CERTIFICATION PURSUANT TO
18 U.S.C. SECTION 1350,
AS ADOPTED PURSUANT TO
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002
In connection with the Quarterly Report of NCR Corporation, a Maryland
corporation (the “Company”), on Form 10-Q for the period ending June 30, 2011 as
filed with the U.S. Securities and Exchange Commission on the date hereof (the
“Report”), each of the undersigned officers of the Company does hereby certify,
pursuant to 18 U.S.C. § 1350 (section 906 of the Sarbanes-Oxley Act of 2002),
that:
(1)
the Report fully complies with the requirements of section 13(a) or 15(d) of the
Securities Exchange Act of 1934; and

(2)
the information contained in the Report fairly presents, in all material
respects, the financial condition and result of operations of the Company.

The foregoing certification (i) is given to such officers’ knowledge, based upon
such officers’ investigation as such officers reasonably deem appropriate; and
(ii) is being furnished solely pursuant to 18 U.S.C. § 1350 (section 906 of the
Sarbanes-Oxley Act of 2002) and is not being filed as part of the Report or as a
separate disclosure document.


Date:
July 29, 2011
 
/s/ William Nuti
 
 
 
Chairman of the Board, Chief Executive Officer and President



Date:
July 29, 2011
 
/s/ Robert Fishman
 
 
 
Senior Vice President and Chief Financial Officer



A signed original of this written statement required by Section 906, or other
document authenticating, acknowledging, or otherwise adopting the signatures
that appear in typed form within the electronic version of this written
statement required by Section 906, has been provided to NCR Corporation and will
be retained by NCR Corporation and furnished to the United States Securities and
Exchange Commission or its staff upon request.




